September 17, 2012 Dreyfus Short-Intermediate Government Fund Supplement to Summary and Statutory Prospectus dated April 1, 2012 The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Dawn Guffey is the fund's primary portfolio manager, a position she has held since April 2011. Ms. Guffey is an employee of The Dreyfus Corporation and is an executive vice president and the chief investment officer for short duration and index strategies for BNY Mellon Cash Investment Strategies, a division of The Dreyfus Corporation. The following information supersedes and replaces the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management": Dawn Guffey is the fund's primary portfolio manager, a position she has held since April 2011. Ms. Guffey has been employed by Dreyfus since January 2009 and is an executive vice president and the chief investment officer for short duration and index strategies for BNY Mellon Cash Investment Strategies, a division of Dreyfus. She has over 26 years' experience in various capacities and positions with BNY Mellon affiliates. Effective January 1, 2013: The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Robert Bayston, Nate Pearson, CFA and Dawn Guffey are the fund's primary portfolio managers, positions they have held since January 2013, January 2013 and April 2011, respectively. Mr. Bayston is responsible for treasury inflation protected securities and derivative strategies with Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation. Mr. Pearson is an interest rate and derivatives strategist responsible for researching U.S. Government securities at Standish. Ms. Guffey is a senior portfolio manager at Standish. Messrs. Bayston and Pearson and Ms. Guffey are dual employees of Standish and The Dreyfus Corporation and manage the fund as employees of The Dreyfus Corporation. The following information supersedes and replaces the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management": Robert Bayston, Nate Pearson, CFA and Dawn Guffey are the fund's primary portfolio managers, positions they have held since January 2013, January 2013 and April 2011, respectively. Mr. Bayston is responsible for treasury inflation protected securities and derivative strategies with Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus, which he joined in 1991. He also has been employed by Dreyfus since September 2001. Mr. Pearson is an interest rate and derivatives strategist responsible for researching U.S. Government securities at Standish, which he joined in 2005. He also has been employed by Dreyfus since July 2012. Ms. Guffey is a senior portfolio manager at Standish, which she joined in January 2013. She also has been employed by Dreyfus since January 2009, and has over 26 years' experience in various capacities and positions with BNY Mellon affiliates. Messrs. Bayston and Pearson and Ms. Guffey manage the fund as employees of Dreyfus. Effective January 31, 2013: The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Robert Bayston and Nate Pearson, CFA are the fund's primary portfolio managers, positions they have held since January 2013. Mr. Bayston is responsible for treasury inflation protected securities and derivative strategies with Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation. Mr. Pearson is an interest rate and derivatives strategist responsible for researching U.S. Government securities at Standish. Messrs. Bayston and Pearson are dual employees of Standish and The Dreyfus Corporation and manage the fund as employees of The Dreyfus Corporation. The following information supersedes and replaces the portfolio manager information contained in the section of the prospectus entitled "Fund Details – Management": Robert Bayston and Nate Pearson, CFA are the fund's primary portfolio managers, positions they have held since January 2013. Mr. Bayston is responsible for treasury inflation protected securities and derivative strategies with Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus, which he joined in 1991. He also has been employed by Dreyfus since September 2001. Mr. Pearson is an interest rate and derivatives strategist responsible for researching U.S. Government securities at Standish, which he joined in 2005. He also has been employed by Dreyfus since July 2012. Messrs. Bayston and Pearson manage the fund as employees of Dreyfus. September 17, 2012 DREYFUS LIFETIME PORTFOLIOS, INC. -Growth and Income Portfolio Dreyfus Short-Intermediate Government Fund Supplement to Statement of Additional Information dated October 1, 2011, as revised or amended December 1, 2011, February 1, 2012, March 1, 2012, April 1, 2012, May 1, 2012, August 1, 2012 and September 1, 2012 The following information supersedes and replaces any contrary information contained in the section of the fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DITIF N/A DIASF N/A DSTIF N/A DLP Nancy Rogers DNRF N/A DSIMBF N/A SIGF N/A DF N/A DTCF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage, unless otherwise indicated: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Robert Bayston 5 $1.2B 4 $135.0B 49 $4.3B C. Wesley Boggs 13 $1.6B 11 $639.0M 64 $6.8B David Bowser 6 $2.3B 3 $1.2B 161 $17.7B Jeffrey Burger 3 $2.0B 0 $0 69 $905.2M Thomas Casey 6 $3.1B 0 $0 181 $2.3B Warren Chiang 13 $1.6B 11 $639.0M 64 $6.8B Sean P. Fitzgibbon 18 $4.7B 4 $309.8M 15 $1.3B Ronald Gala 13 $1.6B 11 $639.0M 64 $6.8B Dawn Guffey 2 $2.5B 0 N/A 0 N/A David Horsfall 7 $2.3B 5 $1.5B 162 $17.9B Barry K. Mills 10 $3.1B 2 $13.2M 9 $545.1M Nate Pearson 1 5 $1.3B 4 $88.6M 52 $4.9B Jocelin A. Reed 2 13 $1.5B 10 $581.0M 65 $6.2B David Sealy 10 $3.1B 2 $13.2M 9 $545.1M Elizabeth Slover 7 $1.2B 2 $12.5M 9 $1.8B Peter Vaream 6 $2.3B 3 $1.2B 161 $17.7B Robin Webhe 7 $1.2B 2 $12.5M 9 $1.8B 1 Mr. Pearson first became a portfolio manager of a fund effective July 20, 2012. As a result, his information is as of May 31, 2012. 2 Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided as of the most recent last fiscal year end for the relevant funds (September 30, 2011). The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Robert Bayston None N/A N/A C. Wesley Boggs Other Accounts 10 $1.4B David Bowser None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Warren Chiang Other Accounts 10 $1.4B Sean P. Fitzgibbon Other Accounts 3 $40.8M Ronald Gala Other Accounts 10 $1.4B Dawn Guffey None N/A N/A David Horsfall None N/A N/A Barry K. Mills None N/A N/A Nate Pearson 1 None N/A N/A Jocelin A. Reed 2 Other Accounts 10 $1.2B David Sealy None N/A N/A Elizabeth Slover None N/A N/A Peter Vaream None N/A N/A Robin Webhe None N/A N/A 1 Mr. Pearson first became a portfolio manager of a fund effective July 20, 2012. As a result, his information is as of May 31, 2012. 2 Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided as of the most recent last fiscal year end for the relevant funds (September 30, 2011). The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Robert Bayston DIASF None SIGF 1 None C. Wesley Boggs GIP None David Bowser DSTIF None DITIF None Jeffrey Burger DSIMBF None Thomas Casey DSIMBF None Warren Chiang GIP None Sean P. Fitzgibbon DF $10,001-$50,000 Ronald Gala GIP None Dawn Guffey SIGF None David Horsfall DIASF None DITIF None DSTIF None Barry K. Mills DF None Nate Pearson DIASF 2 None SIGF 1 None Jocelin A. Reed GIP None DTCF None David Sealy DF $1-10,000 Elizabeth Slover DNRF None Peter Vaream DSTIF None DIASF None DITIF None Robin Webhe DNRF None 1 Messrs. Bayston and Pearson will become portfolio managers of SIGF effective January 1, 2013. Their information is as of July 31, 2012. 2 Mr. Pearson became a portfolio manager of DIASF effective July 20, 2012. As a result, his information is as of May 31, 2012.
